Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/29/2021, are accepted and do not introduce new matter. 
Claims 1, 7, 8, 14-16, 29 and 32-36 are pending; claims 2-6, 9-13, 17-28 and 30-31 are cancelled; claims 35-36 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14-16, 29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. 2003/0196821) in view of Haynes et al (U.S. 2009/0169918).
Regarding claim 1, Kikuchi teaches a cover plate (cover assembly 60 includes cover plate 64) configured to be releasably connected to a concealed fire protection sprinkler to conceal the fire protection sprinkler (see abstract), the cover plate having an entire length from one end to an opposite end (entire length of cover plate 64, as seen in Fig 1), the cover plate comprising: 
wherein the cover plate is configured to release from the fire protection sprinkler at a first predetermined temperature (as disclosed in Par 0025, when ambient temperature exceeds a predetermined value by heat from a fire, fusible alloy 74 melts which causes the cover plate to be released from the sprinkler), 
wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate (as disclosed in Par 0025, once the cover plate is released the sprinkler is exposed to an elevated temperature that causes the fusible alloy 48 to melt which causes valve assembly 24 to move into an open position to activate the sprinkler). 
However, Kikuchi does not teach the cover plate further having a first layer of metal on a first side of the cover plate and extending along the entire length of the cover plate from the one end of the cover plate to the opposite end of the cover plate, the first side of the cover plate having the first layer of metal directly facing, in its entirety, the concealed fire protection sprinkle, wherein the first layer comprises at least one of copper, a copper alloy, bronze, brass, nickel, beryllium nickel, and sterling silver; and a second layer of metal on a second side of the 
Haynes teaches a metallic laminate composite wherein a first layer of metal (20) on a first side of the laminate and extending along the entire length of the laminate (as explained in Par 0024 the laminate includes two layers, i.e. the entirety of the laminate comprises such layers), wherein the first layer comprises at least one of copper, a copper alloy, bronze, brass, nickel, beryllium nickel, and sterling silver (as disclosed in Par 0026, the first layer 20 is made out of nickel or copper); and a second layer of metal (10) on a second side of the laminate and extending along the entire length of the laminate (as disclosed in Par 0024), the second side being opposite to the first side (as seen in Fig 1, 10 is opposite to 20), the second layer of metal being more resistant to corrosion than is the first layer (since Haynes teaches the layers being made out of the same claimed materials, the second layer is considered to be more corrosion resistant than the first layer), and being bonded directly to the first layer (as seen in Fig 1), wherein the second layer comprises at least one of stainless steel, titanium, molybdenum, Incoloy®, and titanium-zirconium-molybdenum alloy (Par 0025 discloses the second layer 10 as being made out of stainless steel), wherein (i) the entire first layer of metal facing the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kikuchi to incorporate the teachings of Haynes to provide the cover plate with two distinct layers of metal in order to acquire flexibility and curvature when exposed to heat (as disclosed ion Par 0024 of Haynes), which would be beneficial to the device of Kikuchi, as it is required for the cover plate to detach from the sprinkler when exposed to heat. Adding two layers of metal, as taught by Haynes, would further assure the cover plate detaches from the sprinkler in the event of a fire. 
In combination, Kikuchi and Haynes teach the first side of the cover plate having the first layer of metal directly facing, in its entirety, the concealed fire protection sprinkle (first layer 20 of Haynes would face the sprinkler of Kikuchi when combined); wherein the cover plate is successfully released in under forty-five seconds with cover plates having temperature ratings ranging from 135°F to 165°F (since Kikuchi and Haynes teach a cover plate made out of the same claimed materials, i.e. one with copper and one with stainless steel, it is determined that the cover plate would have the capability of being released in under 45 seconds and with the same claimed temperature ratings).  
Regarding the first layer of metal having a greater thickness than that of the second layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of thickness between the first and second layer, since it has been held that where the general conditions of a claim are 
Regarding claim 7, Kikuchi and Haynes teach the cover plate according to claim 1. However, they do not explicitly disclose the thickness of the first layer is at least 80% of the combined thickness of the first and second layers.  
Similarly as above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of thickness between the first and second layer, since it has been held that where the general conditions of 
Regarding claim 32, Kikuchi and Haynes teach the cover plate according to claim 1, wherein the second layer of metal on the second side of the cover plate faces a room to be protected by the fire protection sprinkler (in combination, Kikuchi and Haynes teach the bottom surface of the cover 64 of Kikuchi, i.e. the surface that faces a room, comprising the second layer, as modified by Haynes).  
claim 35, Kikuchi and Haynes teach the cover plate according to claim 1, further comprising a sealing gasket (62b) provided around a circumference of the cover plate (62b goes around the circumference of the cover, as seen in Fig 1 and 2).  

Regarding claim 8, Kikuchi and Haynes teach a cover plate assembly (cover assembly 60) for a concealed fire protection sprinkler (see abstract), the cover plate assembly comprising: an escutcheon (skirt 62) configured to be removably attached to the fire protection sprinkler (as disclosed in Par 0023 and seen in Fig 1); and a cover plate (64) releasably connected to the escutcheon (cover plate 64 is releasably connected to the escutcheon 62 via fusible alloy 74), and configured to conceal the fire protection sprinkler (as seen in Fig 1), the cover plate having an entire length from one end to an opposite end (entire length of cover plate 64, as seen in Fig 1) and comprising: 
wherein the cover plate is configured to release from the fire protection sprinkler at a first predetermined temperature (as disclosed in Par 0025, when ambient temperature exceeds a predetermined value by heat from a fire, fusible alloy 74 melts which causes the cover plate to be released from the sprinkler),
wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate (as disclosed in Par 0025, once the cover plate is released the sprinkler is exposed to an elevated temperature that causes the fusible alloy 48 to melt which causes valve assembly 24 to move into an open position to activate the sprinkler).

Haynes teaches a metallic laminate composite wherein a first layer of metal (20) on a first side of the laminate and extending along the entire length of the laminate (as explained in Par 0024 the laminate includes two layers, i.e. the entirety of the laminate comprises such layers), wherein the first layer comprises at least one of copper, a copper alloy, bronze, brass, nickel, beryllium nickel, and sterling silver (as disclosed in Par 0026, the first layer 20 is made out of nickel or copper); and a second layer of metal (10) on a second side of the laminate and extending along the entire length of the laminate (as disclosed in Par 0024), the second side being opposite to the first side (as seen in Fig 1, 10 is opposite to 20), the second layer of metal 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kikuchi to incorporate the teachings of Haynes to provide the cover plate with two distinct layers of metal in order to acquire flexibility and curvature when exposed to heat (as disclosed ion Par 0024 of Haynes), which would be beneficial to the device of Kikuchi, as it is required for the cover plate to detach from the sprinkler when exposed to heat. Adding two layers of metal, as taught by Haynes, would further assure the cover plate detaches from the sprinkler in the event of a fire. 
In combination, Kikuchi and Haynes teach the first side of the cover plate having the first layer of metal directly facing, in its entirety, the concealed fire protection sprinkle (first layer 20 of Haynes would face the sprinkler of Kikuchi when combined); wherein the cover plate is successfully released in under forty-five seconds with cover plates having temperature ratings ranging from 135°F to 165°F (since Kikuchi and Haynes teach a cover plate made out of the same claimed materials, i.e. one with copper and one with stainless steel, it is determined that 
Regarding the first layer of metal having a greater thickness than that of the second layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of thickness between the first and second layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Kikuchi and Haynes discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of thickness between the layers for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the first layer with a greater thickness than the second layer. In Fact, the Applicant’s own specification, Par 0009, states that “the thickness of the first layer is at least 16% of the total thickness of the first and second layers…[or] the thickness of the first layer is at least 80% of the total thickness of the first and second layers”. Thus, there is no criticality to having the first layer thicker than the second, since Applicant discloses that the second layer can be thicker than the first layer, as well. Finally, changes in thickness of the layers affects the mechanical properties of the laminate/cover plate (as disclosed in Par 0040-0041 of Haynes), i.e. ratio of thickness is considered a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios to meet any desired mechanical characteristic, based on intended use.  
claim 14, Kikuchi and Haynes teach the cover plate assembly according to claim 8. However, they do not explicitly teach the thickness of the first layer is at least 80% of the combined thickness of the first and second layers.  
Similarly as above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of thickness between the first and second layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Kikuchi and Haynes discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of thickness between the layers for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the first layer at least 80% of the combined thickness of the first and second layers. In Fact, the Applicant’s own specification, Par 0009, states that “the thickness of the first layer is at least 16% of the total thickness of the first and second layers…[or] the thickness of the first layer is at least 80% of the total thickness of the first and second layers”. Thus, there is no criticality to having the first layer thicker than the second, since Applicant discloses that the second layer can be thicker than the first layer, as well. Finally, changes in thickness of the layers affects the mechanical properties of the laminate/cover plate (as disclosed in Par 0040-0041 of Haynes), i.e. ratio of thickness is considered a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios to meet any desired mechanical characteristic, based on intended use.  
claim 15, Kikuchi and Haynes teach the cover plate assembly according to claim 8, further comprising a sealing gasket (62b) provided around a circumference of the cover plate (62b goes around the circumference of the cover, as seen in Fig 1 and 2).  
Regarding claim 33, Kikuchi and Haynes teach the cover plate assembly according to claim 8, wherein the second layer of metal on the second side of the cover plate faces a room to be protected by the fire protection sprinkler (in combination, Kikuchi and Haynes teach the bottom surface of the cover 64 of Kikuchi, i.e. the surface that faces a room, comprising the second layer, as modified by Haynes).  

Regarding claim 16, Kikuchi teaches a concealed sprinkler (defined by cover assembly 60) arrangement comprising:
a concealed fire protection sprinkler comprising (10): a body (14) having an output orifice (orifice defined by valve assembly 24) and a flange (18, which has the shape of a flange, as seen in Fig 1); a seal cap (valve element 26) configured to seal a flow of fluid from the output orifice (as seen in Fig 1, 26 blocks passage of fluid through the body 14); a thermally-responsive element (fusible alloy 48) positioned to releasably retain the seal cap (as disclosed in Par 0022); a plurality of deflector support members (42) extending from the flange (as seen in Fig 1); and a deflector (deflector assembly 30) connected to the plurality of deflector support members (deflector 30 connects with support members 42, as seen in Fig 1);
a support cup (housing 20) configured to support the fire protection sprinkler (as seen in Fig 1); and 

wherein the cover plate is configured to release from the fire protection sprinkler at a first predetermined temperature (as disclosed in Par 0025, when ambient temperature exceeds a predetermined value by heat from a fire, fusible alloy 74 melts which causes the cover plate to be released from the sprinkler), 
wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate (as disclosed in Par 0025, once the cover plate is released the sprinkler is exposed to an elevated temperature that causes the fusible alloy 48 to melt which causes valve assembly 24 to move into an open position to activate the sprinkler).
However, Kikuchi does not teach the cover plate comprising a first layer of metal on a first side of the cover plate and extending along the entire length of the cover plate from the one end of the cover plate to the opposite end of the cover plate, the first side of the cover plate having the first layer directly facing, in its entirety, the concealed fire protection sprinkler, wherein the first layer comprises at least one of copper, a copper alloy, bronze, brass, nickel, beryllium nickel, and sterling silver; and (ii) a second layer of metal on a second side of the 
Haynes teaches a metallic laminate composite wherein a first layer of metal (20) on a first side of the laminate and extending along the entire length of the laminate (as explained in Par 0024 the laminate includes two layers, i.e. the entirety of the laminate comprises such layers), wherein the first layer comprises at least one of copper, a copper alloy, bronze, brass, nickel, beryllium nickel, and sterling silver (as disclosed in Par 0026, the first layer 20 is made out of nickel or copper); and a second layer of metal (10) on a second side of the laminate and extending along the entire length of the laminate (as disclosed in Par 0024), the second side being opposite to the first side (as seen in Fig 1, 10 is opposite to 20), the second layer of metal being more resistant to corrosion than is the first layer (since Haynes teaches the layers being made out of the same claimed materials, the second layer is considered to be more corrosion resistant than the first layer), and being bonded directly to the first layer (as seen in Fig 1), wherein the second layer comprises at least one of stainless steel, titanium, molybdenum, Incoloy®, and titanium-zirconium-molybdenum alloy (Par 0025 discloses the second layer 10 as being made out of stainless steel), wherein (i) the entire first layer of metal facing the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kikuchi to incorporate the teachings of Haynes to provide the cover plate with two distinct layers of metal in order to acquire flexibility and curvature when exposed to heat (as disclosed ion Par 0024 of Haynes), which would be beneficial to the device of Kikuchi, as it is required for the cover plate to detach from the sprinkler when exposed to heat. Adding two layers of metal, as taught by Haynes, would further assure the cover plate detaches from the sprinkler in the event of a fire. 
In combination, Kikuchi and Haynes teach the first side of the cover plate having the first layer of metal directly facing, in its entirety, the concealed fire protection sprinkle (first layer 20 of Haynes would face the sprinkler of Kikuchi when combined); wherein the cover plate is successfully released in under forty-five seconds with cover plates having temperature ratings ranging from 135°F to 165°F (since Kikuchi and Haynes teach a cover plate made out of the same claimed materials, i.e. one with copper and one with stainless steel, it is determined that the cover plate would have the capability of being released in under 45 seconds and with the same claimed temperature ratings).  
Regarding the first layer of metal having a greater thickness than that of the second layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of thickness between the first and second layer, since it has been held that where the general conditions of a claim are 
Regarding claim 29, Kikuchi and Haynes teach the concealed sprinkler arrangement according to claim 16/ However, they do not explicitly teach the thickness of the first layer is at least 80% of the combined thickness of the first and second layers.  
Similarly as above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of thickness between the first and second layer, since it has been held that where the general conditions of 
Regarding claim 34, Kikuchi and Haynes teach the concealed sprinkler arrangement according to claim 16, wherein the second layer of metal on the second side of the cover plate faces a room to be protected by the fire protection sprinkler (in combination, Kikuchi and Haynes teach the bottom surface of the cover 64 of Kikuchi, i.e. the surface that faces a room, comprising the second layer, as modified by Haynes).  
claim 36, Kikuchi and Haynes teach the concealed sprinkler arrangement according to claim 16, further comprising a sealing gasket (62b) provided around a circumference of the cover plate (62b goes around the circumference of the cover, as seen in Fig 1 and 2).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 8, 14-16, 29 and 32-36 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/29/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/             Primary Examiner, Art Unit 3752